Citation Nr: 1130184	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  03-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection sinusitis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 2000 to March 2001.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.  The Board previously remanded these matters in October 2008.

This issue of whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss was raised by the Veteran in a January 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Chronic sinusitis had its onset in service.  

2.  Lumbar myositis had its onset in service.

3.  Right hip ileopsoas tendinitis had its onset in service.

4.  Left hip ileopsoas tendinitis had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic sinusitis are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for lumbar myositis are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for right hip ileopsoas tendinitis are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for left hip ileopsoas tendinitis are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's service connection claim for sinusitis, a low back disability, a right hip disability and a left hip disability, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

	Sinusitis

The Veteran seeks service connection for sinusitis.  Specifically, the Veteran maintains that sinus symptoms had their onset in service, such symptoms have persisted since separation and result in her currently diagnosed sinusitis disability.  

Initially, the Board notes that the competent evidence confirms the Veteran's diagnosis with chronic sinusitis.  See VA Examination Rpt., Dec. 18, 2008.  Thus, the determinative issue is whether any such diagnosis is related to the Veteran's military service, and the Board's analysis to follow will center on this matter.  

The Veteran's April 2000 enlistment examination notes no abnormalities associated with her sinuses.  However, the Veteran's service treatment record documents multiple treatments and complaints related to sinus pressure and nasal congestion, to include an undated record and a July 2000 record.  In July 2000, the Veteran also sought emergency medical treatment related to sinus pressure and congestion, as documented in a service emergency treatment record.  While no sinus abnormalities were noted on her December 2000 separation examination, the military medical professional noted the Veteran's history in-service sinus infection and treatments.  

A VA treatment record, dated in June 2001, reflects a diagnosis of chronic sinusitis.  Based on the Veteran's account of symptoms and current medical findings, the VA medical professional prescribed medication to manage her sinus condition.

A March 2004 statement from private physician E. Vazquez, M.D., has been associated with the claims folder.  In this statement, Dr. Vazquez details the Veteran's medical history, to include continued sinusitis symptoms since her separation from service.  

The Veteran was provided a VA examination in December 2008.  During the examination interview, the Veteran provided an account of in- and post-service symptoms, as well as relevant treatment.  The VA examiner also reported that the Veteran had in-service treatment for sinus pressure and diagnosed chronic sinusitis.  In an April 2009 addendum opinion, the VA examiner opined that chronic sinusitis was not likely related to the Veteran's military service because the condition "is very common as a complication of a 'cold' which is not related to military service."

The claims file reflects, what the Board finds to be, the Veteran's competent and credible account of experiencing the onset of sinus symptoms in-service and of having such symptoms continuously since separation.  Significantly, the Veteran's service treatment records confirm that she was treated in-service for sinus related symptoms, to include a July 2000 service treatment record and her December 2000 separation Report of Medical History.  Post-service treatment records, to include a June 2001 VA treatment record and the March 2004 statement of private physician, E. Vazquez, M.D., reflect the Veteran's generally consistent account of continuous post-service sinus symptoms, as well as her treatment and diagnosis of chronic sinusitis approximately three months after separation.  In light of these factors, the Board finds the Veteran's account of sinus symptoms, to include in-service onset and continuity since separation, to be competent, credible and highly probative.  See Buchanan, 451 F.3d at  1336-37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board finds the December 2008 VA examination and April 2009 addendum opinion to be inadequate for rating purposes.  Significantly, the VA examiner's opinion does not reflect adequate consideration of the Veteran's account of in-service and post-service symptomatology.  Further, the April 2009 addendum opinion on its face is conclusory and does not provide adequate medical reasoning and analysis to support the provided opinion.  These factors taken together render the December 2008 VA examination and April 2009 addendum opinion inadequate and of little, if any, probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Although there is no medical nexus opinion associated with the claims folder this is not fatal to the Veteran's claim as lay evidence may service as a basis to establish the service connection claim.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  As such, the Board finds the Veteran's noted in-service treatment for sinus related symptoms, her treatment and diagnosis with chronic sinusitis within months of separation and her account of sinus symptoms, to include continuity since separation, to provide the most probative evidence on the matter at hand.  Thus, the Board finds that the competent evidence, both medical and lay, sufficiently shows that the Veteran's diagnosed chronic sinusitis had its onset in-service and related symptoms persisted since her separation from service.  See Davidson.  Accordingly, resolving all reasonable doubt in her favor, the Board finds that service connection for chronic sinusitis is warranted.  

      Low Back, Right Hip and Left Hip Claims

The Veteran presently seeks service connection for a low back disability and right and left hip disabilities (bilateral hip disability).  Specifically, she maintains that low back and bilateral hip symptoms had their onset in service that such symptoms persisted since separation and resulted in her currently diagnosed low back and bilateral hip disabilities.  The forms the basis of the Veteran's respective claims.  

The competent evidence of record confirms the Veteran's current diagnosis with lumbar myositis (low back disability), right hip ileopsoas tendinitis and left hip ileopsoas tendinitis (bilateral hip disability).  See VA Examination Rpt., Dec. 18, 2008.  Therefore, the determinative issue is whether any such diagnosis is related to service, and the Board's analysis to follow will center on this matter.  

A July 2000 service treatment record documents the Veteran's in-service complaints of low back pain, but there are no noted complaints and/or treatment for any hip or similar condition.  Multiple service treatment records, dated in October 2000 and November 2000, document the Veteran's extensive treatment and diagnosis with bilateral shin splints.  The Veteran's December 2000 separation examination reflects no clinical abnormalities associated with her spine/other musculoskeletal system.

A May 2001 VA emergency treatment record reflects complaints of hip and low back discomfort/pain, but x-rays performed at this time revealed no abnormalities.  The Veteran again sought VA left hip treatment, in June 2001, with the VA medical professional noting the presence of crepitus on range of motion testing.  

An August 2001 VA treatment record reflects a diagnosis with low back pain and bilateral hip ileopsoas tendinitis, with pain noted on examination of the respective areas.  In September 2001, the Veteran was referred for VA physical therapy for low back symptoms, which the medical professional indicated were secondary to spasms and "tight hamstrings."  

The Veteran was provided a VA examination in August 2002.  During the VA examination, the Veteran reported experiencing the onset of low back symptoms in December 2001, while in service, and indicated such symptoms persisted since separation.  The VA examiner detailed the Veteran's post-service history of low back treatments and the findings of a current examination.  Ultimately, the VA examiner simply opined that the Veteran's current low back disorder was not likely related to service-connected stress fractures of the tibias.  

In a March 2004, statement from private physician E. Vazquez detailed the Veteran's in-service history of bilateral stress fractures of the tibia, as well as her account of relevant symptoms, to include in-service onset and continuity.  Then Dr. Vazquez opines that, given the nature of the Veteran's military service, her current low back and bilateral hip conditions were likely related to military service.  

In April 2005, the Veteran was provided a VA examination in connection with her bilateral hip condition claim.  The examination report reflects her account of in-service bilateral hip pain and of having such symptoms since her separation.  The VA examiner then detailed the Veteran's post-service treatment for this condition and, based on current examination findings, diagnosed bilateral hip iliopsoas strain.  At this time, the VA examiner opined that a current hip condition was not related to service-connected bilateral plantar fasciitis or tibia stress fractures.  

As directed by the Board's remand instructions, the Veteran was provided a December 2008 VA examination related to her low back and hips.  The Veteran provided a generally consistent account of low back and bilateral hip symptoms, to include in-service onset and continuous symptoms since separation.  Then the VA examiner performed appropriate examinations and detailed the relevant post-service treatment of the respective conditions.  Subsequently, the VA examiner opined that the Veteran's currently diagnosed low back and bilateral hip disabilities were not likely related to military service, citing the absence of any in-service treatment, complaints and/or noted trauma to these areas.  

At the outset, the Board finds the Veteran's account of low back and bilateral hip symptoms (i.e. pain, popping, stiffness, onset and continuity) to be competent and credible, as these are matters within lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  What is more, a July 2001 service treatment record confirms that the Veteran, at least on one occasion, sought in-service low back treatment.  The medical evidence of record also documents the Veteran's post-service treatment for low back and bilateral hip symptoms approximately two-months after her separation from service, as documented in a May 2001 VA emergency treatment record.  Further, the Veteran has provided a generally consistent account of respective low back and bilateral hip symptoms.  The Board finds that these aforementioned factors together to make the Veteran's account of low back and bilateral hip symptoms, to include in-service onset and continuity since separation, to be competent credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  However, in the present matter, the Board finds that there is no adequate medical opinion addressing the determinative matter at hand.  Initially, neither the August 2002 nor the April 2005 VA examinations reflect adequate consideration of the Veteran's competent and credible account of symptomatology.  What is more, both the August 2002 and the April 2005 VA examiners only provided opinions addressing the Veteran's claims as secondary to service-connected conditions, failing to address a direct theory of entitlement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Further, neither examiner's opinion provides adequate medical reasoning and analysis of the pertinent evidence and medical principles.  Thus, the Board finds that the respective August 2002 and April 2005 VA examinations to provide, at best, incomplete medical reasoning and analysis, rending the examinations of little, if any, probative value.  Id.  

The Board finds also that the December 2008 VA examination inadequate for rating purposes.  The examination report does not reflect consideration and analysis of the Veteran's competent and credible account of low back and bilateral hip symptoms.  Further, the December 2008 VA examiner's opinions rely largely, if not entirely, on the absence of documentation of any in-service treatment and/or complaints, which is not only inaccurate with respect to her low back but is also an improper basis in isolation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds the December 2008 VA examination inadequate for rating purposes.  

As noted above, the absence of a medical nexus opinion is not fatal to the Veteran's service connection claims as lay evidence may serve as a basis to establish the respective claims.  See Savage.  Moreover, the Board finds her account of low back and bilateral hip symptoms, to include in-service onset and continuity since separation, to be the most probative evidence of the matter at hand.  What is more, the March 2004 opinion of private physician E. Vazquez, M.D., which does not provide much medical reasoning, does tend provide at least arguable support for the Veteran's claim.  The Board thus finds that the competent evidence, medical and lay, to provide sufficiently establish that currently diagnosed low back and bilateral hip disabilities, respectively, had their onset in-service and that relevant symptoms have persisted since the Veteran's separation from service.  See Davidson, supra.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a low back and bilateral hip disabilities is warranted.  


ORDER

Service connection for chronic sinusitis is granted.  

Service connection for lumbar myositis is granted.

Service connection for right hip ileopsoas tendinitis is granted.

Service connection for left hip ileopsoas tendinitis is granted.  

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


